Citation Nr: 0427561	
Decision Date: 10/05/04    Archive Date: 10/12/04

DOCKET NO.  99-08 804A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under 38 U.S.C.A. § 1151 (West 2002). 

2.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to Dependency and Indemnity 
Compensation (DIC) under 38 U.S.C.A. § 1310 (West 2002).



REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter originally came before the Board of Veterans' 
Appeals (BVA or Board) on appeal from a December 1998 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Boston, Massachusetts.  The appellant, the 
surviving spouse of a veteran who had active service from 
September 1944 to June 1946 and from October 1950 to August 
1952 and who died in October 1997, appealed that decision to 
the BVA, and the case was referred to the Board for appellate 
review.

A BVA decision dated in February 2001 affirmed the RO's 
denial of the benefit sought on appeal.  The appellant 
appealed the Board's decision to the United States Court of 
Appeals for Veterans Claims (Court) and in an Order dated in 
August 2001, the Court vacated the Board's decision and 
remanded the case for further proceedings.

After the case was returned to the Board, a letter to the 
appellant's representative dated in January 2002 invited the 
submission of additional evidence and/or argument within 
90 days.  In April 2002, the appellant's representative 
requested an additional 60 days in order to respond to the 
Board's letter or to submit additional materials to the 
Board.  In August 2002, a brief in support of the appellant's 
claim was submitted.  Following receipt of additional 
evidence from the VA Office of Regional Counsel in 
Massachusetts, the Board provided a copy of that evidence to 
the appellant and her attorney.  The appellant was informed 
that the Board intended to consider the additional evidence 
that was not considered by the RO.  Pursuant to 38 U.S.C.A. 
§ 5103(a) the appellant and her attorney were also informed 
that additional medical evidence was necessary to 
substantiate her claim and that it was the appellant's 
responsibility to obtain that additional medical evidence.  
The appellant was provided a period of 60 days in order to 
respond to the Board's letter, but no additional evidence or 
argument was presented within that 60-day period.

In a decision dated in March 2003, the Board again affirmed 
the RO's denial of the benefit sought on appeal.  The 
appellant again appealed to the Board's decision to the 
Court, and in an Order dated in May 2004 the Court granted a 
Joint Motion to Vacate and Remand (Joint Motion) and vacated 
the Board's decision.  The case was subsequently returned to 
the Board.


REMAND

The Joint Motion in this case made reference to the veteran's 
service medical records and indicated that the Board did not 
discuss or weigh the veteran's service medical records.  More 
specifically, the Joint Motion stated that the Board did not 
discuss or weigh a service medical record that evidenced 
treatment for a gonococcus infection of the urethra in April 
1946, the veteran's request for VA outpatient treatment for 
hematuria in June 1953, and whether there may be a connection 
between those conditions and the bladder cancer diagnosed in 
1995.  (The parties noted that the treatment that led to the 
1995 diagnosis was hematuria.  Joint Motion at 6-7.  As a 
result, it was asserted that the Board failed to consider or 
address a possible basis for service connection for the cause 
of the veteran's death.  It was indicated that the Board was 
required to address all legal theories that were reasonably 
raised by the record regardless of whether the claimant 
expressly referred to the theory.  However, both the Board's 
February 2001 and March 2003 decisions noted that the 
appellant had not appealed the issues of service connection 
for the cause of the veteran's death [entitlement to DIC 
under 38 U.S.C.A. § 1310] and entitlement to DIC under 
38 U.S.C.A. § 1318.

In this regard, the Board observes that in the appellant's 
January 1998 application for DIC she specifically indicated 
that she was not claiming that the cause of the veteran's 
death was due to service.  In a statement received in 
February 1998 she expressly stated:  "I hereby make a claim 
section 1151 for Veteran's Benefits for the death of my 
husband. . . ."  She noted that the veteran was a patient at 
a VA hospital in Boston, Massachusetts.  Nevertheless, the 
RO's December 1998 rating decision denied entitlement to DIC 
under 38 U.S.C.A. §§ 1151, 1310 and 1318.  After the 
appellant expressed disagreement with the December 1998 
rating decision, the RO issued a Statement of the Case which 
addressed entitlement to DIC under three legal theories, 
entitlement to DIC under 38 U.S.C.A. §§ 1151, 1310 and 1318.  
However, the appellant's Substantive Appeal only addressed 
DIC benefits under 38 U.S.C.A. § 1151.  As indicated above, 
the Board noted as much in the February 2001 and March 2003 
decisions.  Since the appellant did not file a timely 
Substantive Appeal with respect to DIC benefits under 
38 U.S.C.A. §§ 1310 or 1318, the RO's December 1998 decision 
with respect to those benefits is final.

Nevertheless, given the Joint Motion granted in this case, 
which makes reference to the veteran's service medical 
records in connection with a claim for service connection for 
the cause of the veteran's death, specifically a service 
medical record that evidenced treatment for a gonococcus 
infection of the urethra in April 1946, the veteran's request 
for VA outpatient treatment for hematuria in June 1953, and 
whether there may be a connection between those conditions 
and the bladder cancer diagnosed in 1995 after presenting 
with hematuria, the Board construes the Joint Motion as an 
informal claim to reopen the previously denied claim for DIC 
benefits under 38 U.S.C.A. § 1310.  However, the matter of 
whether new and material evidence has been submitted to 
reopen the previously denied claim has not been addressed by 
the RO, and therefore, this matter has not been prepared for 
appellate review.  Accordingly, this matter will be referred 
to the RO for appropriate action and adjudication.

With respect to the issue that was decided by the Board and 
appealed to the Court, entitlement to DIC under 38 U.S.C.A. 
§ 1151, the Joint Motion noted that by letter dated in 
September 2002 the Board advised the appellant to obtain and 
submit an expert medical opinion to substantiate her claim.  
The Joint Motion asserted that pursuant to the duty to assist 
it was the VA's, not the appellant's obligation to request 
and secure a medical opinion regarding her claim.  While the 
Board is obligated to obtain an independent medical opinion 
as ordered by the Court in granting the Joint Motion, the 
Board would note that the appellant has submitted absolutely 
no competent medical evidence which even suggests that the 
veteran's death was a result of carelessness, negligence, 
lack of proper skill or error in judgment on the part of VA 
health care providers who provided the veteran treatment.

The Board also notes that the September 2002 letter to the 
appellant from the Board was in response to a brief submitted 
to the Board by the appellant's attorney in August 2002.  In 
that brief, the appellant's attorney requested the VA to 
obtain a medical opinion addressing specific questions, or in 
the alternative, in the event the VA did not obtain such an 
opinion, believing that it was the appellant's responsibility 
to obtain additional evidence to substantiate her claim, the 
appellant's attorney asked the VA to notify her of that fact 
and provide her with an opportunity to obtain and present 
whatever evidence or information was missing prior to a 
decision being made.  The Board did so by way of the 
September 2002 letter, but the appellant did not submit any 
additional evidence.  Nevertheless, the Court has directed 
that an independent medical opinion be obtained in this case, 
and the Board notes that the RO has the ability to obtain 
such opinions pursuant to 38 C.F.R. § 3.328.

The Board also notes that the appellant has not been provided 
notice of the VCAA consistent with the requirements of 
38 U.S.C.A. § 5103(a), 38 C.F.R. § 3.159(b) and Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  While the Board attempted 
to notify the appellant of the evidence necessary to 
substantiate her claim and who was responsible for obtaining 
that evidence by way of the September 2002, a VCAA content 
complying notice must inform the appellant of four elements.  
The notice must inform the appellant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim, (2) that the VA will seek to provide, (3) that the 
claimant is expected to provide, and (4) request the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim.  Given the Board's unsuccessful 
attempt to inform the appellant of the evidence necessary to 
substantiate her claim and who was responsible for obtaining 
that evidence, the Board believes that, with an abundance of 
caution, the appellant should be provided a content complying 
notice in connection with her claim.  The Board would observe 
that the RO had not provided such a notice to the appellant.

Therefore, in order to give the appellant every consideration 
with respect to the present appeal, and to comply with the 
Court's Order in this case, it is the Board's opinion that 
further development of the case is necessary.  This case is 
being returned to the RO via the Appeals Management Center in 
Washington, D.C., and the VA will notify the appellant when 
further action on her part is required.  Accordingly, this 
case is REMANDED for the following actions:

1.  In connection with the appellant's 
claim for DIC benefits under 38 U.S.C.A. 
§ 1151, the RO should provide the 
appellant notice of the VCAA consistent 
with the requirements of 38 U.S.C.A. 
§ 5103(a), 38 C.F.R. § 3.159(b)(1) and 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002), as discussed above.

2.  The RO should obtain an independent 
medical opinion as ordered by the Court 
in this case pursuant to 38 C.F.R. 
§ 3.328.  The reviewing physician should 
be informed, as was found by the United 
States District Court of Massachusetts in 
its September 2001 Memorandum and Order, 
that the veteran was diagnosed with 
bladder cancer, refused treatment 
recommended by doctors at the VA and 
died.  The examiner should be requested 
to review all records pertaining to 
treatment of the veteran's bladder cancer 
and offer an opinion as to whether the 
veteran's death was caused by hospital 
care, medical or surgical treatment, or 
examination furnished the veteran by the 
VA and the proximate cause of his death 
was due to carelessness, negligence, lack 
of proper skill, error in judgment, or 
similar instance of fault on the part of 
the VA in furnishing treatment or an 
event not reasonably foreseeable.  The 
examiner should also be asked to comment 
on the appellant's specific allegations 
of negligent care leading to the 
veteran's death contained in the brief 
submitted to the Board in August 2002 and 
whether those assertions played any role 
in the veteran's death.  Specifically, it 
is asserted that while hospitalized for 
treatment of bladder cancer between July 
1997 and October 1997 the following took 
place:  (1) The veteran was assaulted on 
October 6, 1997, and forced to take a 
sputum culture, resulting in a mouth 
tear, cut over the eye, and skin tears; 
(2) the veteran's left hip pain was 
incorrectly diagnosed; (3) the veteran's 
pneumonia, diagnosed on October 24th, 
should have been treated earlier than 
October 27th, and that this delay 
resulted in additional disability leading 
to death; (4) the veteran was given 
transfusions that did not follow 
instructions to use irradiated blood 
components/leukoreduced blood components; 
(5) chemotherapy was stopped by 
recommendation of the hospital; (6) there 
was inadequate treatment following the 
veteran's early falls in early August 
1997; (7) the VA failed to follow the 
veteran's advanced directive to provide 
him care, and instead listed him as 
DNR/DNI; (8) the VA failed to properly 
observe the veteran during the night, 
finding him only once his life signs had 
stopped; and (9) the VA treated deep vein 
thrombosis with blood thinners even 
though the veteran did not have deep vein 
thrombosis.  As requested by the 
appellant in addressing whether a 
particular condition caused or 
contributed to death, the examiner should 
be advised that "injuries involving 
active processes affecting vital organs 
should receive careful consideration as a 
contributory cause of death, the primary 
cause being unrelated, from the viewpoint 
of whether there were resulting 
debilitating effects and general 
impairment of health to an extent that 
would render the person materially less 
capable of resisting the effects of 
disease or injury primarily causing 
death."  38 C.F.R. § 3.312(c)(3).  The 
reviewing physician should also be 
informed that "there are primary causes 
of death which by their very nature are 
so overwhelming that eventual death can 
be anticipated irrespective of co-
existing conditions. . . ."  38 C.F.R. 
§ 3.312(c)(4).  Lastly, the reviewing 
physician should be informed that a clear 
rationale for all opinions would be 
helpful and that the discussion of the 
facts and medical principles involved 
would be of considerable assistance to 
the RO and the Board.

3.  The RO should adjudicate a claim of 
whether new and material evidence has 
been submitted to reopen a claim for DIC 
benefits under 38 U.S.C.A. § 1310, to 
include whether there may be a connection 
between a gonococcus infection of the 
urethra treated during service in April 
1946, the veteran's request for VA 
outpatient treatment for hematuria in 
June 1953 and the bladder cancer 
diagnosed in 1995.  In doing so, the RO 
should provide notice of the VCAA to the 
appellant in connection with this claim 
consistent with the requirements of 
38 U.S.C.A. § 5103(a), 38 C.F.R. 
§ 3.159(b) and Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  After 
adjudicating this claim the RO should 
notify the appellant of the decision and 
of her appellate rights.  If the decision 
is not favorable, and the appellant 
submits a Notice of Disagreement and 
Substantive Appeal after the issuance of 
Statement of the Case, this issue should 
be included in the appellant's current 
appeal.

4.  When the development requested has 
been completed, the case should again be 
reviewed by the RO on the basis of the 
additional evidence.  If any additional 
development is considered necessary, the 
RO should undertake that development.  If 
the benefit sought is not granted, the 
appellant and her representative should 
be furnished a Supplemental Statement of 
the Case and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The purpose of this REMAND is to obtain additional 
development and to comply with the Court's Order in this 
case, and the Board does not intimate any opinion as to the 
merits of the case, either favorable or unfavorable, at this 
time.  The appellant is free to submit any additional 
evidence and/or argument she desires to have considered in 
connection with her current claim.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Steven L. Cohn
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



